                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                          Case No.18-cr-00549-LHK-2 (VKD)
                                                        Plaintiff,
                                   9
                                                                                            DETENTION ORDER
                                                 v.
                                  10

                                  11     ALEX GONZALEZ-PEREZ,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The United States moved for detention of defendant Alex Gonzalez-Perez on the grounds

                                  14   that Mr. Gonzalez-Perez poses a danger to others and the community and poses a risk of non-

                                  15   appearance, citing the rebuttable presumptions that attach to the charged offenses. 18 U.S.C.

                                  16   § 3142(e)(3)(A). Pretrial Services conducted a bail study.

                                  17          The Court held a hearing on the government’s motion on January 22, 2019. Dkt. No. 25.

                                  18   Mr. Gonzalez-Perez was present at the hearing and represented by counsel. At the hearing, Mr.

                                  19   Gonzalez-Perez indicated that he was not prepared to rebut the presumptions of danger and risk of

                                  20   non-appearance at this time. Mr. Gonzalez-Perez declined to continue the hearing but indicated he

                                  21   would seek to reopen the detention hearing if appropriate.

                                  22          Based on the present record, the government has carried its burden to show that no

                                  23   condition, or combination of conditions, of release could be imposed that would reasonably assure

                                  24   the safety of others and the community and Mr. Gonzalez-Perez’s appearance for court as

                                  25   required. Mr. Gonzalez-Perez has not rebutted that showing. He may ask to reopen the detention

                                  26   hearing or move for pretrial release if he identifies new information that would be material to the

                                  27   Court’s decision on this issue.

                                  28          Accordingly, Mr. Gonzalez-Perez is committed to the custody of the Attorney General or
                                   1   his designated representative for confinement in a corrections facility separate, to the extent

                                   2   practicable, from persons awaiting or serving sentences or being held in custody pending appeal.

                                   3   Mr. Gonzalez-Perez shall be afforded a reasonable opportunity for private consultation with

                                   4   defense counsel. On order of a court of the United States or on the request of an attorney for the

                                   5   government, the person in charge of the corrections facility shall deliver Mr. Gonzalez-Perez to

                                   6   the United States Marshal for the purpose of appearances in connection with court proceedings.

                                   7          IT IS SO ORDERED.

                                   8   Dated: January 22, 2019

                                   9

                                  10
                                                                                                     VIRGINIA K. DEMARCHI
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
